Order entered March 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01751-CV

              UNIVERSITY GENERAL HOSPITAL, L.P., ET AL., Appellant

                                               V.

           REED MIGRAINE CENTERS OF TEXAS, PLLC, ET AL., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02875-A

                                           ORDER
       Before the Court are Appellees’ Partially-Opposed Motion for Extension of Time to File

Appellees’ Brief and Appellants' Motion to Stay Trial Court Proceedings Pending Resolution Of

Appeal And Mandamus. The Court GRANTS appellees’ motion for extension of time to file

their brief. Appellees shall file their brief on or before April 7, 2014. Absent exceptional

circumstances, no further extensions will be granted. The Court DENIES appellants’ motion to

stay the trial court proceedings, except to the extent that those proceedings were previously

stayed by order of this Court dated February 21, 2014.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE